Order, Supreme Court, New York County (Sheila AbdusSalaam, J.), entered January 5, 2006, which denied plaintiffs’ motion pursuant to CELR 3126 to, inter alia, strike defendant’s answer, unanimously affirmed, with costs.
Although defendant’s deposition was delayed, the delay was relatively brief and was not shown to have been prejudicial or to have been attributable to willful or contumacious flouting of the court’s discovery directives. Under the circumstances, the court’s denial of the extreme sanction sought by plaintiffs, some three months subsequent to the completion of defendant’s deposition, constituted a proper exercise of discretion (cf. Williamson v City of New York, 249 AD2d 248 [1998]; Pimental v City of New York, 246 AD2d 467 [1998]).
We have reviewed plaintiffs’ remaining contentions and find
*450them unavailing. Concur—Friedman, J.P., Sullivan, Williams, Sweeny and McGuire, JJ.